Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered March 8, 2001, convicting her of burglary in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
*679Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant entered the complainant’s dwelling with intent to commit a crime therein. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]; see also People v Delgado, 80 NY2d 780 [1992]). Florio, J.P., S. Miller, Goldstein and Adams, JJ., concur.